Case: 10-30645 Document: 00511323560 Page: 1 Date Filed: 12/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2010
                                     No. 10-30645
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CARLOS A. MCGREW,

                                                   Plaintiff-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY;                                         JOE
LEMARTINIERE, Warden; JOHN L CALVERT, Warden,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:09-CV-1019


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Carlos A. McGrew, Louisiana state prisoner # 413135, proceeding pro se,
moves for leave to proceed in forma pauperis (IFP) in an appeal of the district
court’s judgment dismissing his civil rights complaint for failure to exhaust
administrative remedies pursuant to 42 U.S.C. § 1997e(a).                    McGrew’s IFP
motion is a challenge to the district court’s certification that his appeal is not
taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30645 Document: 00511323560 Page: 2 Date Filed: 12/16/2010

                                  No. 10-30645

      McGrew argues that the district court failed to provide written reasons for
the certification that his appeal was not taken in good faith but merely referred
to the magistrate judge’s report.       To comply with the written-reasons
requirement, the district court may incorporate by reference its prior decision.
See Baugh, 117 F.3d at 202 n.21. Here, the district court certified that McGrew’s
appeal was not taken in good faith for the reasons set forth in the magistrate
judge’s report, which the district court had adopted. The district court’s reasons
were sufficient. See Baugh, 117 F.3d at 202 n.21.
      Contrary to McGrew’s suggestion that he can merely incorporate by
reference his arguments made in his objections to the magistrate judge’s report,
this court requires arguments to be made in the body of a brief and does not
permit incorporation of prior pleadings by reference, even in the case of pro se
litigants. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By failing to
adequately brief any argument challenging the district court’s dismissal of his
complaint for failure to exhaust administrative remedies, he has abandoned the
only cognizable issue before this court. See id.; Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      McGrew has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his motion
for leave to proceed IFP is DENIED and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 n.24; 5 TH C IR. R. 42.2.
      The dismissal of this appeal counts as one strike under 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
McGrew has one prior strike. McGrew v. Roundtree, No. 09-31206, 2010 WL
2836113 at *1 (5th Cir. Jul. 20, 2010) (unpublished). McGrew is CAUTIONED
that if he accumulates three strikes under § 1915(g), he will not be able to
proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).

                                        2
   Case: 10-30645 Document: 00511323560 Page: 3 Date Filed: 12/16/2010

                              No. 10-30645

    IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                   3